TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00589-CR


Garland Scroggins, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 3012305, HONORABLE BOB PERKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
 
		This is an attempted appeal from the denial of appellant's "Motion for Nunc Pro Tunc
Order to Correct Invalid Affirmative Finding of a Deadly Weapon."  The denial of a motion for a
nunc pro tunc judgment is not an appealable order.  Everett v. State, 82 S.W.3d 735, 735
(Tex. App.--Waco 2002, pet dism'd).  Because this appeal does not fall within the exceptions to the
general rule that appeal may be taken only from a final judgment of conviction, we have no
jurisdiction.  Accordingly, we dismiss the appeal.

__________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   October 30, 2008
Do Not Publish